DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 27-40 are rejected under 35 U.S.C. 103 as being unpatentable over Manz et al.1 and further in view of Vasudevan et al.2 or in view of Stentz et al.3
With regard to claim 21, Manz et al. teach one or more processors; and one or more tangible, non-transitory, computer readable media that store instructions that when executed by the one or more processors cause the vehicle computing system (see § IV-B ¶ 1) to perform operations comprising: obtaining one or more types of sensor data associated with a surrounding environment (see fig. 2, abstract, § II-A ¶ 1, § II-B ¶ 1: color camera and LIDAR sensor on an autonomous vehicle); determining, of the one or more types of sensor data (see § II ¶ 1: elevation map from LIDAR sensor); and determining one or more lane boundaries within the surrounding environment based at least in part on the ground height estimation (see § II-B ¶ 3, § IIIA ¶ 1, § III-C ¶¶ 3-6: lane/road detection model for detecting the road boundary from the generated terrain map image using machine learning Bayesian algorithm, where the terrain map is based on the elevation map).
Manz et al. fail to explicitly teach generating a ground height estimation using one or more machine learned models, however Vasudevan et al. teach the missing feature. See ¶ 72: machine learning to estimate elevation data. See also Stentz et al. abstract: learning model to adjust terrain map estimation. 
One skilled in the art before the effective filing date would have found it obvious to combine the teachings to arrive at the claimed invention. In particular, it would have been obvious to incorporate known techniques of using machine learning algorithms to generate elevation or terrain maps as taught by Vasudevan et al. and Stentz et al. into the configuration of Manz et al. yielding predictable and enhanced results. 
With regard to claim 22, Manz et al. teach vehicle computing system of claim 21, wherein the one or more types of sensor data comprise a first type of sensor data, the first type of sensor data comprising camera image data associated with the surrounding environment (see fig. 2, abstract, § II-A ¶ 1, § II-B ¶ 1: color camera and LIDAR sensor on an autonomous vehicle).
With regard to claim 23, Manz et al. teach vehicle computing system of claim 21, wherein the one or more types of sensor data comprise a second type of sensor data, wherein the second type of sensor data comprises LIDAR data associated with the surrounding environment (see fig. 2, abstract, § II-A ¶ 1, § II-B ¶ 1: color camera and LIDAR sensor on an autonomous vehicle).
With regard to claim 24, the combination of Manz et al. and Vasudevan et al. or Stentz et al.  teach vehicle computing system of claim 23, wherein determining, using the one or more machine-learned models, the ground height estimation comprises: Page 3 of 8 inputting the second type of sensor data associated with the surrounding environment of the autonomous vehicle into a first model of the one or more machine-learned models; and obtaining, from the first model, the ground height estimation. Manz et al. teach inputting the LIDAR sensor data to obtain ground height estimation.  see Manz et al. § II ¶ 1: elevation map from LIDAR sensor. Meanwhile, Vasudevan et al. and Stentz et al. teach using a machine learning algorithm for generating elevation map. The motivation for combining the references is the same as stated above.  
With regard to claims 27-28, Manz et al. fail to explicitly teach vehicle computing system of claim 21, wherein the operations further comprise: perceiving an object within the surrounding environment based at least in part on the one or more lane boundaries and predicting a motion trajectory of an object within the surrounding environment based on the one or more lane boundaries, however Examiner takes Official Notice to the fact that using contextual information (such as lane boundaries for recognizing objects such as obstacles or vehicles or predicting the motion) to inform object classification or motion is well known in the art before the effective filing date and would have been particularly obvious to incorporate known teachings into the configuration of Manz et al. yielding predictable and enhanced recognition and prediction results because the lane boundaries provide contextual information about possible type of objects typically found within certain lane boundaries as well as the information about the possible path of travel. 
With regard to claim 29, Manz et al. teach vehicle computing system of claim 21, wherein the operations further comprise: determining a motion of the autonomous vehicle based at least in part on the one or more lane boundaries (see abstract: navigating based on detected road).
With regard to claim 30, Manz et al. teach vehicle computing system of claim 21, wherein the autonomous vehicle is an autonomous truck (see fig. 2, 7, abstract: autonomous vehicle is a car/truck).
With regard to claim 31, see discussion of claims 21 and 29.  
With regard to claim 32, see discussion of claims 27-28. Furthermore, Examiner takes Official Notice to the fact that determining motion of the autonomous vehicle based on the motion trajectory of the object is well known in the art before the effective filing date and would have been particularly obvious to incorporate known teachings into the configuration of Manz et al. yielding predictable results. The motivation would have been to avoid collision with an object for example. 
With regard to claim 33, Manz et al. teach determining a location of the autonomous vehicle based at least in part on the one or more lane boundaries. See figs. 2, 4, 7: location of the vehicle on the road. 
With regard to claim 34, see discussion of claim 24. 
With regard to claim 35, see discussion of claim 25.  
With regard to claim 36, see discussion of claim 26. 
With regard to claim 37, see discussion of claims 22 and 23. 
With regard to claim 38, Manz et al. teach wherein the surrounding environment comprises a travel lane on a highway (see fig. 2, 7).
With regard to claim 39, Manz et al. teach wherein the one or more lane boundaries are associated with the travel lane located on the highway (see fig. 2-3, 7: lane boundaries of the highway).  
With regard to claim 40, see discussion of claim 21.  



Claim 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Manz et al.  and further in view of Vasudevan et al. or in view of Stentz et al. and further in view of Bayerl et al.4
	With regard to claim 25, Manz et al. teach vehicle computing system of claim 21, wherein the one or more types of sensor data comprise a first type of sensor data, and wherein the operations further comprise: generating see fig. 2, abstract, §§ II ¶ 1, II-B ¶¶ 1, 3: 3D multi-layer colored terrain map or overhead image generated based on elevation data). 
Manz et al. does not explicitly teach generating a 2D overhead image and inputting the 2D overhead image to the machine trained lane boundary detection model to detect lane boundaries, however Bayerl et al. teach the idea of generating 2D overhead image and extracting lane boundaries from the 2D image. See abstract, § II ¶ 1, fig. 2, 5: 2D grid map generate by fusing LiDAR and camera image, and lane boundaries detected in the 2D image. 
One skilled in the art before the effective filing date would have found it obvious to combine the teachings to arrive at the claimed invention by performing lane detection on a 2D overhead image as taught by Bayerl et al. yielding predictable results and which is less resource intensive. 
	With regard to claim 26, Manz et al. teach inputting the see § II-B ¶ 3, § IIIA ¶ 1, § III-C ¶¶ 3-6: lane/road detection model for detecting the road boundary from the input 3D terrain map image using machine learning Bayesian algorithm, where the terrain map is based on the elevation map). Manz et al. does not explicitly teach generating a 2D overhead image and inputting the 2D overhead image to the machine trained lane boundary detection model to detect lane boundaries, however Bayerl et al. teach the idea of generating 2D overhead image and extracting lane boundaries from the 2D image. See abstract, § II ¶ 1, fig. 2, 5: 2D grid map generate by fusing LiDAR and camera image, and lane boundaries detected in the 2D image. The motivation for combining the references is the same as stated above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Manz, Michael, et al. "Detection and tracking of road networks in rural terrain by fusing vision and LIDAR." 2011 IEEE/RSJ International Conference on Intelligent Robots and Systems. IEEE, 2011.
        2 US Publication No. 2012/0179635.
        3 US Patent No. 7,272,474.
        4 Bayerl, Sebastian FX, and Hans-Joachim Wuensche. "Detection and tracking of rural crossroads combining vision and LiDAR measurements." 17th International IEEE Conference on Intelligent Transportation Systems (ITSC). IEEE, 2014.